     Case 5:20-cv-00539-AB-JC Document 13 Filed 06/19/20 Page 1 of 1 Page ID #:223



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    GINA RICKARD,                            Case No. 5:20-cv-00539-JGB-JC
13                       Plaintiff,
                                               JUDGMENT
14                  v.
15
      RIVERSIDE COUNTY SHERIFFS
16    DEPT., et al.,
17
                         Defendants.
18
19
20         In accordance with the Memorandum Opinion and Order Dismissing Action,
21 IT IS HEREBY ADJUDGED that this action is dismissed.
22
23 DATED: June 19, 2020
24
25
26                                    _______________________________________
27                                    HONORABLE ANDRE BIROTTE, JR.
                                      UNITED STATES DISTRICT JUDGE
28
